By the Court.
It is true that a man cannot be a judge and an attorney for one of the parties in the same cause. But it has always been the uniform usage for attorneys for either party to administer oaths, as justices of the peace, to their clients or others, when the necessity for voluntary affidavits arises in a case; and there is no sound objection to this where the oaths are voluntary, and the act of the justice is substantially ministerial, and not judicial.
In the case before us, the act of the attorney of the petitioner, in administering to him the oath to his certificate, was *453substantially ministerial, and did not involve or require any hearing, decision, or adjudication. The act of the attorney was no more judicial than the taking an acknowledgment to a deed; and the Superior Court rightly held that the oath was sufficient.

Exceptions overruled.